Citation Nr: 1744549	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-35 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic kidney disease, including as due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to September 1968, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO determined that new and material evidence had not been submitted sufficient to reopen the Veteran's previously denied claim of service connection for chronic kidney disease (which was characterized as a kidney condition), including as due to service-connected diabetes mellitus.  This decision was issued to the Veteran and his service representative in July 2010.  The Veteran disagreed with this decision later in July 2010.  He perfected a timely appeal in August 2010.  A Travel Board hearing was held in May 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In August 2013 and in May 2016, the Board remanded the currently appealed claim to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its August 2013 remand, the Board directed that the AOJ provide the Veteran with appropriate VCAA notice and the opportunity to identify and submit additional treatment records in support of his claim.  This notice letter and the identified records subsequently were associated with the Veteran's claims file.  In its May 2016 remand, the Board reopened the previously denied service connection for chronic kidney disease and directed that the AOJ obtain an addendum opinion concerning the nature and etiology of the Veteran's chronic kidney disease.  This opinion was associated with the claims file in July 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a December 2016 rating decision, the AOJ granted, in pertinent part, service connection for chronic kidney disease as due to service-connected diabetes mellitus, assigning a 40 percent rating effective May 24, 2010.  In August 2017 correspondence, the Veteran's service representative notified the Board that, in light of the AOJ's December 2016 rating decision granting service connection for chronic kidney disease, the current appeal had been satisfied.


FINDINGS OF FACT

1.  In a rating decision dated on December 1, 2016, and issued to the Veteran and his service representative on December 2, 2016, the AOJ granted service connection for chronic kidney disease as due to service-connected diabetes mellitus, assigning a 40 percent rating effective May 24, 2010.

2.  In a letter received on August 16, 2017, the Veteran's service representative informed the Board that, in light of the AOJ's December 2016 rating decision granting service connection for chronic kidney disease, the current appeal had been satisfied and no further appellate consideration was indicated. 


CONCLUSION OF LAW

The Veteran's claim of service connection for chronic kidney disease is dismissed as moot.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

As noted in the Introduction, in a December 2016 rating decision, the AOJ granted service connection for chronic kidney disease and assigned a 40 percent rating effective May 24, 2010.  As also noted in the Introduction, the Veteran's service representative subsequently notified the Board in August 2017 correspondence that, in light of the AOJ's December 2016 rating decision granting service connection for chronic kidney disease, the Veteran's appeal had been resolved.  In other words, there is no longer an issue in controversy for the Board to adjudicate.  It is not clear why the AOJ returned this appeal to the Board following the December 2016 rating decision since that rating decision constituted a full grant of benefits as to the only issue on appeal.  Nevertheless, because service connection already is in effect for chronic kidney disease, the Board finds that the appeal for service connection for chronic kidney disease is moot and is dismissed.


ORDER

Entitlement to service connection for chronic kidney disease is dismissed.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


